 Case 8:20-cv-01142-WFJ-AAS Document 1 Filed 05/18/20 Page 1 of 5 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 JENNIFER HILL,

        Plaintiff,
                                                     Case No.
 v.

 FLORIDA POP, LLC d/b/a POPEYE’S                                JURY TRIAL DEMANDED
 LOUSIANA KITCHEN,

        Defendant.

                                          COMPLAINT

       Plaintiff Jennifer Hill (“Hill” or “Plaintiff”), by and through undersigned counsel, brings

this Complaint against Florida Pop, LLC d/b/a Popeye’s Louisiana Kitchen (“the Company” or

“Defendant”), and states as follows:

                                             PARTIES

       1.      Plaintiff Hill is an individual 18 years of age or older and is thus sui juris.

       2.      Hill currently resides in Hillsborough County, Florida, and did at all times relevant

to the allegations herein reside in Hillsborough County, Florida.

       3.      Defendant Company is a foreign profit company registered to do business in Florida

as a Florida Limited Liability Company with its principal place of business at 3318 Forest Lane,

Suite 200, Dallas, Texas 75234.

       4.      The Defendant owns and operates the Popeyes Louisiana Kitchen located at 10551

Big Bend Road in Riverview Florida, which is located in Hillsborough County.

       5.      The events or transactions out of which this claim arose occurred in Hillsborough

County, Florida.




                                         THORPELAW, P.A.
                                           Page 1 of 5
  Case 8:20-cv-01142-WFJ-AAS Document 1 Filed 05/18/20 Page 2 of 5 PageID 2



        6.      This is an action for damages which exceed $75,000.00, exclusive of attorneys’

fees, costs, and interest.

        7.      This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332, as Hill resides

in Florida, the Company is based in Texas, and Hill’s damages are well in excess of $75,000.00,

exclusive of attorneys’ fees, costs, and interest.

        8.      Venue is proper in the Tampa Division pursuant to 28 U.S.C. § 1391(b)(2) and

Middle District of Florida Local Rule 1.02(b) because the actions in this case occurred in and

accrued in Hillsborough County.

                                   GENERAL ALLEGATIONS

        9.      Hill was an "employee" as defined by section 448.101(2), Florida Statutes.

        10.     Defendant is an "employer" as defined by section 448.101(3), Florida Statutes.

        11.     Hill began her employment with the Defendant on or about March 17, 2017.

        12.     During her employment with the Defendant, Hill observed her co-workers drinking

on-the-job and using illegal drugs.

        13.     The use of alcohol and illegal drugs in the fast food working environment posed a

safety hazard to Hill and the other employees of the Defendant due to the cooking processes being

used at the restaurant.

        14.     Hill also learned that her former co-worker, Leo Henry (“Henry”), had been fired

after complaining to Defendant’s management team about the safety violations, including the

illegal drug use, that he observed.

        15.     Hill reasonably believed that the consumption of alcohol and use of illegal drugs,

which compromised safety, and the termination of Henry’s employment, were violations of law.




                                         THORPELAW, P.A.
                                           Page 2 of 5
  Case 8:20-cv-01142-WFJ-AAS Document 1 Filed 05/18/20 Page 3 of 5 PageID 3



         16.   Store Manager Bernard Robinson (“Robinson”) even invited Hill to participate in

the illegal drug use.

         17.   Hill refused to participate in the use of illegal drugs, which would have

compromised the safety of the work environment.

         18.   Hill met with Robinson to voice her objection to the safety violations she witnessed,

along with her objection to the unlawful termination of Henry.

         19.   Robinson replied to Hill’s objections by terminated her employment, stating “if you

don’t like the way things are being run here, then you can go. You’re too smart for your own

good.”

           COUNT I (VIOLATION OF SECTION 448.102. FLORIDA STATUTES)

         20.   Hill reaffirms and realleges paragraphs 1-19, above.

         21.   The use of illegal drugs and/or consumption of alcohol in a restaurant, where hot

grease is being used, is dangerous, and violate the Occupational Safety and Health Act’s general

duties clause (29 U.S.C. § 654(a)(1)).

         22.   When Hill rejected Robinson’s offer to use illegal drugs during work hours, and

when she objected to the consumption of alcohol and use of illegal drugs by her co-workers, she

was engaging in protected activity within the meaning of section 448.102(3), Florida Statutes.

         23.    Drinking on the was invoking the Occupational Safety and Health Act’s general

duties clause (29 U.S.C. § 654(a)(1)).

         24.   Furthermore, when Hill objected to the Defendant’s termination of Henry’s

employment, which violated the Florida Private Sector Whistle-blower’s Act, she was also

engaging in protected conduct.




                                         THORPELAW, P.A.
                                           Page 3 of 5
 Case 8:20-cv-01142-WFJ-AAS Document 1 Filed 05/18/20 Page 4 of 5 PageID 4



       25.        Immediately after engaging in protected conduct, Hill was terminated, which is an

adverse action.

       26.        Accordingly, the Defendant violated the Florida Private Sector Whistle-Blower’s

Act by terminating Hill’s employment in retaliation for her protected conduct.

       27.        The Defendant’s retaliation against Hill has cause her financial, emotional, and

physical harm, that harm continues to this day, and is likely to continue to the indefinite future.

       28.        The Company’s unlawful conduct has required Hill to retain undersigned counsel

to protect her rights, and she is obligated to remit fees for the same.

       WHEREFORE, Hill demands that the Court enter judgment against the Company for the

following:

                  a. Compensatory damages, including, but not limited to compensation for

                     physical injury and past, present, and future mental anguish;

                  b. Back pay, including back wages and benefits through the date of trial;

                  c. Hill’s reasonable attorneys’ fees and costs;

                  d. Front pay;

                  e. Nominal damages;

                  f. Interest; and,

                  g. Any other relief the Court deems just and proper.

                                      JURY TRIAL DEMAND

       The Plaintiff demands a jury trial on all issues so triable.




                                          THORPELAW, P.A.
                                            Page 4 of 5
Case 8:20-cv-01142-WFJ-AAS Document 1 Filed 05/18/20 Page 5 of 5 PageID 5



    Respectfully submitted this 18th day of May, 2020.

                                            /s/ Shaina Thorpe
                                            SHAINA THORPE
                                            Florida Bar No. 0055464
                                            Primary: shaina@thorpelaw.net
                                            Secondary: angel@thorpelaw.net

                                            THORPELAW, P.A.
                                            1228 East 7th Avenue, Suite 200
                                            Tampa, Florida 33605
                                            Telephone: (813) 400-0229
                                            Fax: (813) 944-5223

                                            Counsel for Plaintiff Jennifer Hill




                                   THORPELAW, P.A.
                                     Page 5 of 5
